Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Guo et al. (US 2013/0107950) (hereinafter Guo) teaches a method for encoding a video block, the method comprising: 
performing prediction-level partitioning against the video block to partition the video block into one or more first sub-blocks (e.g. par. 56); 
generating a prediction residual block for a first sub-block of the one or more first sub- blocks based on a prediction of the first sub-block (e.g. Fig. 12, element 50, and par. 88); 
determining a transform block partition type for performing transform-level partitioning against the prediction residual block, wherein the transform block partition type is one of multiple transform block partition types available for partitioning the prediction residual block (e.g. Fig. 12, element 52, and par. 89; e.g. par. 66); 
performing transform-level partitioning against the prediction residual block using the transform block partition type to partition the prediction residual block into a plurality of second sub-blocks (e.g. Fig. 8 and par. 73:); 
generating a transform block for a second sub-block of the plurality of second sub-blocks by transforming video data of the second sub-block (e.g. Fig. 8 and par. 73); and 
encoding the transform block and a symbol representative of the transform block partition type to a bitstream (e.g. Fig. 12, element 56, and pars. 90 – 93).
Guo does not explicitly teach:
wherein performing transform level partitioning comprises limiting transform level partitioning performance to a single, non-recursive transform level partitioning.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487   

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487